This opinion is subject to revision before
                   publication in the Pacific Reporter

                                2014 UT 56

                                 IN THE
     SUPREME COURT OF THE STATE OF UTAH
                       JANETTA J. GARDINER,
                      Petitioner and Appellant,
                                    v.
    NEDRA V. TAUFER; JANICE V. DOBBINS; CONNIE V. MORGAN;
                 and JOHN M. VANDERWERFF,
                  Respondents and Appellees.

                           No. 20120554
                      Filed December 9, 2014

                  Second District, Ogden Dep’t
                 The Honorable Mark R. DeCaria
                       No. 104900910

                              Attorneys:
              Robert J. Fuller, Eden, for appellant
             Samuel A. Hood, Ogden, for appellees

    ASSOCIATE CHIEF JUSTICE NEHRING authored the opinion of
  the Court, in which CHIEF JUSTICE DURRANT, JUSTICE DURHAM,
             JUSTICE PARRISH, and JUSTICE LEE joined.


   ASSOCIATE CHIEF JUSTICE NEHRING, opinion of the Court:
                        INTRODUCTION
    ¶ 1 This case involves a challenge by relatives of
Mr. Kenneth Vanderwerff to an action for a posthumous
declaration     of    unsolemnized    marriage    brought    by
Mr. Vanderwerff’s romantic partner and personal representative
of his estate—Ms. Janetta Gardiner. We are asked to determine
when and how service of process is to be made in the unusual
circumstance where a petitioner seeks a declaration of marriage
between herself and someone who has died. This case was
certified to us by the court of appeals and comes to us with a
complicated procedural history. Ms. Gardiner appeals from the
court’s sua sponte order dismissing the case approximately two
years after the petition was granted for untimely service under
                    GARDINER v. VANDERWERFF
                       Opinion of the Court

rule 4(b)(i) of the Utah Rules of Civil Procedure. On appeal,
Ms. Gardiner challenges the grant of intervention to
Mr. Vanderwerff’s four cousins, the setting aside of the
declaration of marriage under rule 60(b) of the Utah Rules of Civil
Procedure, and the court’s subsequent dismissal of the marriage
case. We reverse on all three issues and reinstate the declaration
of marriage.
                        BACKGROUND
    ¶ 2 Appellant Ms. Gardiner and the late Mr. Vanderwerff
were in a romantic relationship from approximately November
2007 until Mr. Vanderwerff’s death at age 78 on April 22, 2010.
Ms. Gardiner and Mr. Vanderwerff’s relationship was not
solemnized as a marriage in any state during Mr. Vanderwerff’s
lifetime. Mr. Vanderwerff had no children. About a month
after Mr. Vanderwerff’s death, on May 18, 2010, Ms. Gardiner
filed a petition for a ―judicial declaration of common law
marriage‖ under Utah Code section 30-1-4.5 (marriage case). The
following day, William Francis, Mr. Vanderwerff’s step-grandson
(a descendant of Mr. Vanderwerff’s first wife), filed a probate
action concerning Mr. Vanderwerff’s estate (probate case). That
same day, Mr. Francis was appointed special administrator of the
estate. After Ms. Gardiner was served with notice of the probate
action on May 20, 2010, she sought to have Mr. Francis removed
from his position as special administrator and to have herself
appointed as the estate’s personal representative.
   ¶ 3 On June 8, 2010, Mr. Francis sought to intervene in the
marriage case, both in his individual capacity and as special
administrator of Mr. Vanderwerff’s estate.         He objected to
Ms. Gardiner’s petition for a judicial declaration of unsolemnized
marriage and styled his motion in the form of an answer.
Ms. Gardiner timely opposed Mr. Francis’s motion. However,
Mr. Francis did not file a reply or request to submit the motion for
decision. As a result, the court did not rule on Mr. Francis’s
motion.
    ¶ 4 Subsequently, in the probate case, on August 2, 2010, the
court held a hearing on Ms. Gardiner’s motion to remove
Mr. Francis as the special administrator. Ms. Gardiner produced
a copy of Mr. Vanderwerff’s will. Based on the terms of the will,
Mr. Francis and Ms. Gardiner stipulated to Mr. Francis’s removal



                                 2
                       Cite as: 2014 UT 56
                      Opinion of the Court

and Ms. Gardiner’s appointment as personal representative of the
estate.
   ¶ 5 That September, the court held a hearing in the marriage
case. The hearing was held without formal notice to Mr. Francis
or any members of Mr. Vanderwerff’s family.           The only
individuals present were Ms. Gardiner, her counsel, and
Ms. Gardiner’s two witnesses. The court granted the marriage
declaration the same day.
   ¶ 6 Two months later, on November 9, 2010, Mr. Francis
moved to set aside the declaration of marriage under Utah Rule of
Civil Procedure 60(b) on the basis of surprise, fraud, and ―any
other reason justifying relief from the operation of the judgment.‖
Mr. Francis’s primary argument under rule 60(b) was that he had
not been served with notice of the original petition or of the
hearing.
    ¶ 7 Instead, on March 10, 2011, the court concluded that
Mr. Francis had no standing to move to set aside the marriage
determination. In so deciding, the court noted that Mr. Francis is
a ―step grandson not having been adopted by decedent
[Mr. Vanderwerff] nor is he a child or adopted child of a natural
child [of] the decedent.‖ ―As such,‖ the court continued,
Mr. Francis ―lacks standing to contest the determination by the
court as to whether the relationship between Kenneth J.
Vanderwer[ff] and Janetta J. Gardiner constituted a marriage at
common law.‖
    ¶ 8 Then in August 2011, four of Mr. Vanderwerff’s cousins,
Nedra Taufer, Janice Dobbins, Connie Morgan, and John
Vanderwerff (Cousins), moved to set aside the judgment under
rule 60(b) on grounds of surprise, fraud, and for ―any other reason
justifying relief.‖ In an affidavit accompanying the motion, one
of the Cousins, Ms. Taufer, declared that she ―was aware of
[Mr. Francis’s] petition to be appointed special administrator, as
well as his agreement that Janetta Gardiner would be appointed
as personal representative of the estate.‖ She went on to say that
she ―was also aware of Ms. Gardiner’s petition to be made a
common law spouse.‖ Ms. Gardiner filed a motion to strike and
argued that the Cousins, as nonparties, could not make a motion




                                3
                    GARDINER v. VANDERWERFF
                       Opinion of the Court

in the case. 1 She argued that because the Cousins were not
parties to the marriage action, they therefore could not file any
substantive motions other than a motion to intervene. In
response, on October 11, 2011, the Cousins filed a motion to
intervene—over a year after the marriage petition was granted.
Both the motion to strike and the motion to intervene were fully
briefed and submitted to the court for decision, but the Cousins’
rule 60(b) motion to set aside the judgment was not.
    ¶ 9 On February 27, 2012, the court heard oral argument on
the motions. At the hearing, the court orally granted a ―limited‖
motion to intervene and provisionally set aside the declaration of
marriage to take further evidence on the issue of whether
Ms. Gardiner and Mr. Vanderwerff’s relationship satisfied the
statutory elements for a determination of marriage. The Cousins
submitted a proposed order setting aside the determination of
marriage and granting the motion to intervene. Ms. Gardiner
objected to the proposed order, in part because she was never
given an opportunity to brief the merits of her opposition to the
Cousins’ rule 60(b) motion to set aside the declaration of
marriage.
    ¶ 10 At a hearing on March 12, 2012, the court acknowledged
Ms. Gardiner’s objection to the motion to set aside the declaration
of marriage and set a hearing date. Nevertheless, three days
later the court signed the Cousins’ proposed order, setting aside
the declaration of marriage and granting intervention to the
Cousins.
   ¶ 11 Then, about a month later, on April 18, 2012, the court,
on its own initiative, ordered the marriage case dismissed in its
entirety and without prejudice under rule 4(b)(i) of the Utah Rules
of Civil Procedure on the basis of Ms. Gardiner’s alleged failure to
serve process within 120 days of the filing of the marriage
petition.
   ¶ 12 On May 21, 2012, Ms. Gardiner filed a motion to extend
her time to appeal under rule 4(e) of the Utah Rules of Appellate

   1  In addition to moving to strike the nonparty motion,
Ms. Gardiner also asked the court to extend her time to respond to
the motion to set aside the judgment until after the motion to
intervene was ruled upon.


                                 4
                          Cite as: 2014 UT 56
                        Opinion of the Court

Procedure. The court granted the motion and Ms. Gardiner
timely appealed. We have jurisdiction under Utah Code section
78A-3-102(3)(b).
              ISSUES AND STANDARD OF REVIEW
    ¶ 13 The Cousins challenge our jurisdiction on appeal.
They argue that we lack jurisdiction because the district court
abused its discretion when it granted Ms. Gardiner a time
extension under Utah Rule of Appellate Procedure 4(e).
―Whether this court has jurisdiction over an appeal is a question
of law that can be raised for the first time on appeal.‖ 2 Because
we conclude that we have jurisdiction, we address the three issues
that Ms. Gardiner brings before us on appeal. First, she
challenges the court’s sua sponte dismissal of her marriage action
for failure of service under rule 4 of the Utah Rules of Civil
Procedure. ―[T]he interpretation of a rule of procedure is a
question of law that we review for correctness.‖ 3 Second,
Ms. Gardiner argues that the district court improperly set aside the
judgment of marriage. The district court has broad discretion to
decide whether to set aside a judgment, and thus we ―will not
reverse . . . absent an abuse of discretion.‖4 Third and finally,
Ms. Gardiner challenges the district court’s decision to allow the
intervention of the Cousins. ―As a general matter, the factual
findings underpinning an intervention ruling are subject to a
clearly erroneous standard‖ while the district court’s legal
conclusions are reviewed for ―correctness.‖5




   2 Utah Down Syndrome Found., Inc. v. Utah Down Syndrome
Ass’n, 2012 UT 86, ¶ 7, 293 P.3d 241 (internal quotation marks
omitted).
   3  State v. Rodrigues, 2009 UT 62, ¶ 11, 218 P.3d 610 (alteration
in original) (internal quotation marks omitted).
   4   Cedar Surgery Ctr., L.L.C. v. Bonelli, 2004 UT 58, ¶ 7, 96 P.3d
911.
   5 Supernova Media, Inc. v. Pia Anderson Dorius Reynard & Moss,
LLC, 2013 UT 7, ¶ 14, 297 P.3d 599.



                                   5
                    GARDINER v. VANDERWERFF
                       Opinion of the Court

                            ANALYSIS
    ¶ 14 As a threshold matter, we address the Cousins’
contention that we lack jurisdiction on appeal. The Cousins
argue that the district court abused its discretion when it granted
Ms. Gardiner a time extension to file her notice of appeal. They
contend that ―confusion, advanced age, and a desire for more
time . . . do not constitute good cause,‖ and thus the district court
abused its discretion when it granted Ms. Gardiner extra time to
file her appeal under rule 4(e). A party may move to dismiss an
appeal at any time ―on the basis that the appellate court lacks
jurisdiction.‖6
   ¶ 15 The district court’s discretion to grant a party additional
time to file an appeal is ―very broad and fundamentally equitable
in nature.‖7 Here, the district court did not abuse its discretion
when it determined that Ms. Gardiner’s advanced age and the
complex issues involved8 constituted ―good cause‖ to allow her
additional time to decide whether to appeal.9 Accordingly, Ms.
Gardiner’s appeal was timely filed and we have jurisdiction. We
now turn to the merits of Ms. Gardiner’s claims on appeal. We
hold that the district court improperly set aside the declaration of
marriage, granted intervention, and dismissed the case of its own
accord for failure of service.

   6 UTAH R. APP. P. 10(a)(1); Utah Down Syndrome Found., Inc. v.
Utah Down Syndrome Ass’n, 2012 UT 86, ¶ 7, 293 P.3d 241 (―[A]
lack of jurisdiction can be raised at any time by either party or by
the court.‖ (internal quotation marks omitted)).
   7  Pruett v. Anderson, 2013 UT App 33, ¶ 1, 296 P.3d 797 ; see also
Reisbeck v. HCA Health Servs. of Utah, Inc., 2000 UT 48, ¶¶ 6, 15,
2 sP.3d 447.
   8 The court stated that ―this case has been confusing, I think,
for Ms. Gardiner and all of the parties with regard to the—how
the probate and the common law marriage issues intertwine.‖
   9 See Parke-Chapley Constr. Co. v. Cherrington, 865 F.2d 907, 909
& n.5 (7th Cir. 1989) (interpreting the federal counterpart to Utah
Rule of Appellate Procedure 4(e) and stating that ―good cause‖ is
―undefined, being left to judicial interpretation‖ and that the
―good cause‖ standard allows district judges ―to accommodate a
wide[] array of circumstances‖).


                                  6
                           Cite as: 2014 UT 56
                          Opinion of the Court

        I.   THE DISTRICT COURT IMPROPERLY GRANTED
              INTERVENTION WITHOUT CONSIDERING
                     THE RULE 24(a) FACTORS
    ¶ 16 Ms. Gardiner argues that the district court erred when it
granted the Cousins’ motion to intervene because they failed to
satisfy the elements of rule 24(a) of the Utah Rules of Civil
Procedure, which governs intervention of right. At the time the
parties submitted briefing, State v. Bosh established our standard
of review concerning the propriety of a grant of intervention of
right.10 Just one week after briefing was completed in this case,
we issued Supernova Media, Inc. v. Pia Anderson Dorius Reynard &
Moss, LLC, which clarified our standard of review for motions to
intervene under rule 24(a).11 In Bosh, we stated that a motion to
intervene of right was reviewed for correctness, 12 but in
Supernova Media we clarified that ―ruling on a motion to intervene
encompasses several types of analysis, each subject to a different
standard of review.‖13 ―As a general matter, the factual findings
underpinning an intervention ruling are subject to a clearly
erroneous standard, and the district court’s interpretation of rule
24(a) is reviewed for correctness.‖14
   ¶ 17 A party attempting to intervene under rule 24(a) of the
Utah Rules of Civil Procedure must establish four elements:
         (1) that its motion to intervene was timely, (2) that it
         has an interest relating to the property or transaction
         which is the subject of the action, (3) that the
         disposition of the action may as a practical matter
         impair or impede [its] ability to protect that interest,
         and (4) that its interest is not adequately represented
         by existing parties.15


   10   2011 UT 60, ¶ 5, 266 P.3d 788.
   11   2013 UT 7, ¶¶ 14–18, 297 P.3d 599.
   12   Bosh, 2011 UT 60, ¶ 5.
   13   Supernova Media, 2013 UT 7, ¶ 14.
   14   Id. (citation omitted).
   15 Id. ¶ 22 (alteration in original) (internal quotation marks
omitted).



                                    7
                      GARDINER v. VANDERWERFF
                         Opinion of the Court

    ¶ 18 In this case, the district court’s order granting the motion
to intervene did not state the basis for the court’s decision, nor did
the court make findings on the rule 24(a) elements at the
February 27, 2012, hearing.16 Instead of analyzing the propriety of
intervention under the Supernova Media factors, the court appears
to have erroneously based its decision on its conclusion that
Ms. Gardiner was required to serve the Cousins and that the
Cousins should have had an opportunity to present evidence
at the marriage adjudication. Significantly, the court failed
to address the timeliness of the Cousins’ motion to intervene,
which was filed over a year after the declaration of
marriage was entered.       As a general rule, ―intervention is
not     to be permitted after entry of judgment.‖ 17 We regard
―[p]ostjudgment intervention . . . with disfavor‖ due to its
―tendency . . . to prejudice the rights of existing parties‖ and
unduly interfere with the ―orderly processes of the court.‖ 18
Thus, we are ―reluctant to make exceptions to the general rule.‖19
Postjudgment intervention should be allowed ―only upon a strong
showing of entitlement and justification, or such unusual or
compelling circumstances as will justify the failure to seek
intervention earlier.‖20
    ¶ 19 In this case, the Cousins sought intervention over a year
after the marriage declaration was entered, even though it
appears that at least one of them was aware of the marriage


   16 The order simply states that ―[t]he motion to intervene in
this action brought by [the Vanderwerff Cousins], who are
cousins and potential heirs of Kenneth Vanderwerff, is hereby
granted.‖
   17  Jenner v. Real Estate Servs., 659 P.2d 1072, 1074 (Utah 1983);
see also Supernova Media, 2013 UT 7, ¶ 24 (―Generally, a motion to
intervene is timely if it is filed before the final settlement of all
issues by all parties, and before entry of judgment or dismissal[.]‖
(citation omitted) (internal quotation marks omitted)).
   18   Jenner, 659 P.2d at 1074; accord Supernova Media, 2013 UT 7,
¶ 23.
   19   Jenner, 659 P.2d at 1074.
   20   Id. (footnotes omitted).


                                    8
                         Cite as: 2014 UT 56
                       Opinion of the Court

proceeding at the time it occurred.21 If this is true, it appears that
if the Cousins choose to seek intervention again on remand, they
will have a difficult time showing that their motion to intervene
was timely.22
    ¶ 20 We stop short of weighing in on the question of whether,
assuming their motion was timely, the Cousins could have shown,
as a matter of law, that they had an ‖interest relating to the
property or transaction which is the subject of the action.‖23 This
court discussed that question in In re Marriage of Gonzalez but
failed to achieve a majority resolution.24 Because the timeliness
of the Cousins’ motion is a threshold question that is ―determined
under the facts and circumstances of [the] particular case, and in




   21  The declaration of Nedra Taufer states that ―I was aware . . .
that Janetta Gardiner would be appointed as personal
representative of the estate. I was also aware of Ms. Gardiner’s
petition to be made a common law spouse as well as her
attorney’s acknowledgement in court in August 2010 that the two
cases could be consolidated.‖
   22  See Supernova Media, 2013 UT 7, ¶ 24 (―A party may waive
its right to intervene by substantially and unjustifiably delaying
its motion to intervene.‖); Bosh, 2011 UT 60, ¶ 8 (―As a general rule
intervention is not to be permitted after entry of judgment . . . .‖
(internal quotation marks omitted)); Republic Ins. Grp. v. Doman,
774 P.2d 1130, 1131 (Utah 1989) (affirming denial of intervention
when a party had ―notice and opportunity to intervene at an
earlier stage of the proceeding,‖ yet waited until a motion for
summary judgment had been submitted before requesting
intervention).
   23 Supernova Media, 2013 UT 7, ¶ 22 (internal quotation marks
omitted); UTAH R. CIV. P. 24(a)(2).
   24  2000 UT 28, ¶¶ 49, 50, 1 P.3d 1074 (Zimmerman, J.,
concurring) (2-1-2 decision) (in an action for adjudication of an
unsolemnized marriage, a majority of the court upheld the
parties’ stipulation to intervention of a third party but the court
was split on the question of whether intervention by third parties
in marriage adjudications is generally proper as a matter of law).



                                  9
                      GARDINER v. VANDERWERFF
                         Opinion of the Court

the sound discretion of the court,‖25 we remand but stop short of
deciding whether intervention would be proper considering the
other three Supernova Media factors for rule 24(a) intervention.26
Because the district court failed to make findings on the necessary
elements for granting intervention, especially timeliness, we
reverse the grant of intervention without prejudice27 and instruct
the district court to conduct a full analysis of the Supernova Media
factors if the Cousins attempt to intervene again.
        II. THE DISTRICT COURT IMPROPERLY SET ASIDE
              THE MARRIAGE DECLARATION AND
                     DISMISSED THE CASE
    ¶ 21 Ms. Gardiner argues that the court improperly set aside
the marriage declaration and then dismissed the marriage case
sua sponte under Utah Rule of Civil Procedure 4(b)(i) for failure
of service.
               A. The District Court Improperly Set Aside
                     the Declaration of Marriage
    ¶ 22 There was some confusion at the hearing on February 27,
2012. On that day, the only motions fully briefed and submitted
to the court for decision were Ms. Gardiner’s motion to strike the
Cousins’ rule 60(b) motion to set aside the declaration of marriage
as a nonparty motion and the Cousins’ subsequent motion to
intervene. Ms. Gardiner had not briefed the Cousins’ rule 60(b)
motion on its merits—she had moved to strike it only because it
was filed before the Cousins’ motion to intervene, and before any
grant of intervention to the Cousins. Nevertheless, at the hearing


   25 Supernova Media, 2013 UT 7, ¶ 23 (internal quotation marks
omitted).
   26   Id. ¶ 22.
   27 Uhrhahn Constr. & Design, Inc. v. Hopkins, 2008 UT App 41,
¶ 29, 179 P.3d 808 (―Generally, when a trial court fails to make
factual findings on a material issue, such failure constitutes
reversible error, and we remand to the trial court to enter the
necessary findings unless we determine that such error is
harmless, i.e., the undisputed evidence clearly establishes the
missing findings or the missing findings may reasonably be
implied.‖).


                                  10
                            Cite as: 2014 UT 56
                           Opinion of the Court

on February 27, 2012, the court addressed the merits of the
Cousins’ motion to set aside the marriage declaration, in violation
of Utah Rule of Civil Procedure 7(d), which states that ―[i]f no
party files a request [to submit], the motion will not be submitted
for decision.‖ Following the hearing, and over Ms. Gardiner’s
objection, the court signed an order setting aside the marriage
declaration under rule 60(b)(6) of the Utah Rules of Civil
Procedure on the basis that Ms. Gardiner had failed ―to serve the
estate of [Mr.] Vanderwerff with process, or to serve any other
individual or entity with process in this matter.‖
    ¶ 23 District courts are typically granted broad discretion to
issue rulings on rule 60(b) motions ―because most are equitable in
nature, saturated with facts, and call upon judges to apply
fundamental principles of fairness that do not easily lend
themselves to appellate review.‖28 Nevertheless, we review the
district court’s legal conclusions in the context of a rule 60(b)
ruling for correctness.29 In this case, the court’s order setting
aside the marriage petition under rule 60(b)(6) was based entirely
on its erroneous legal conclusion that Ms. Gardiner had failed to
serve Mr. Vanderwerff’s estate.30 The district court also ruled on
the rule 60(b) motion in violation of Utah Rule of Civil Procedure
7(d) because the motion had not been submitted for decision and
Ms. Gardiner had not had the opportunity to brief her opposition
to it. This procedural error was not harmless, because if
Ms. Gardiner had been able to fully brief her opposition to the
Cousins’ rule 60(b) motion, it is reasonably likely that the district
court might not have erroneously granted the motion.31 Thus,


   28   Fisher v. Bybee, 2004 UT 92, ¶ 7, 104 P.3d 1198.
   29  See id. (―Because the trial court’s ruling turned on its
conclusion that rule 60(b)(1) did not apply to [the judge’s]
treatment of [the party’s] motions to renew the judgment, a
decision dependent upon the legal question of how rule 60(b)(1)
should be interpreted, we therefore review the decision for
correctness.‖).
   30   See infra Part II.B.2.
   31 See Crookston v. Fire Ins. Exch., 817 P.2d 789, 796 (Utah 1991)
(holding that where a party was not given the opportunity to file
opposition to a motion for summary judgment, a ―technical
                                                              (con’t.)

                                    11
                    GARDINER v. VANDERWERFF
                       Opinion of the Court

the court erred when it granted the Cousins’ rule 60(b) motion
both as a matter of procedure and as a matter of law.
    ¶ 24 As explained in Part II.B.2, infra, service was not
improper because Ms. Gardiner was the personal representative
of the estate and timely waived service on the estate. Because
service was properly waived, the district court had no reason to
set aside the marriage determination for lack of proper service.
Accordingly, the district court erred when it set aside the
marriage determination. 32 We therefore reinstate the district
court’s September 13, 2010, order establishing an unsolemnized
marriage between Ms. Gardiner and Mr. Vanderwerff.
            B.   The District Court Improperly Dismissed
                        the Marriage Action
     ¶ 25 Ms. Gardiner first argues that the court erred when it
dismissed the marriage action without giving her the opportunity
to raise defenses. Second, she argues that service was not
improper and the district court should not have dismissed the
action under rule 4(b)(i) for three reasons: (1) Mr. Francis, in
his capacity as special administrator, waived service when he filed
a motion to intervene in the marriage case; (2) Mr. Francis
stipulated to Ms. Gardiner’s appointment as personal
representative and thereby waived any objection to a potential
conflict of interest; and (3) in any event, service was proper
because the personal representative of the estate (Ms. Gardiner
herself) waived service within 120 days of the filing of the
marriage petition. We first address the propriety of the district
court’s dismissal of the action on its own initiative under rule
4(b)(i) and find that it was improper. We then turn to the issue
of service and hold that service was proper because the personal
representative of the estate waived service within 120 days of the
filing of the marriage petition.




violation‖ of the Utah Rules of Civil Procedure will ―void the
grant‖ of the motion unless ―the violation amounts to harmless
error‖).
   32As explained in Part II.B, infra, the court also erred when it
subsequently dismissed the marriage action entirely.


                                 12
                           Cite as: 2014 UT 56
                          Opinion of the Court

1. The District Court Erred in Sua Sponte Dismissing the Action
   Without First Giving Notice to Ms. Gardiner
    ¶ 26 On April 18, 2012, the district court dismissed the
probate case ―upon its own initiative‖ under Utah Rule of Civil
Procedure 4(b)(i). It dismissed the case because it found that
Ms. Gardiner had ―not served process on anyone since filing her
petition for determination of common law marriage‖ and
therefore the action had to be ―dismissed, without prejudice.‖33
The court’s actions cannot be squared with the rules of civil
procedure taken as a whole. ‖When we interpret a procedural
rule, we do so according to our general rules of statutory
construction.‖34 Thus we ―read the plain language of the [rule]
as a whole, and interpret its provisions in harmony with other
[rules].‖35
    ¶ 27 There is some tension between Utah Rules of Civil
Procedure 4(b)(i) and 4(e)(3).       Rule 4(b)(i) states, ―[i]f the
summons and complaint are not timely served, the action shall be
dismissed, without prejudice on application of any party or upon
the court’s own initiative.‖ 36 However, rule 4(e)(3) states,
―[f]ailure to make proof of service does not affect the validity of
the service.‖37 At a minimum, before a court dismisses an action
for untimely service under rule 4(b)(i), it must first give the
plaintiff an opportunity to respond.          A plaintiff facing a
challenge to the timeliness of service may argue that service was
valid despite a failure to provide proof of service or that the
opposing party waived service of process under rule 12(h) of the
Utah Rules of Civil Procedure. Under rule 12(h), a party waives
its right to challenge the sufficiency of service of process if it did
―not present[]‖ that claim ―either by motion or by answer or


   33   See UTAH R. CIV. P. 4(b)(i).
   34  Arbogast Family Trust v. River Crossings, LLC, 2010 UT 40,
¶ 18, 238 P.3d 1035.
   35 Bd. of Educ. v. Sandy City Corp., 2004 UT 37, ¶ 9, 94 P.3d 234
(internal quotation marks omitted); see also Arbogast Family Trust,
2010 UT 40, ¶ 18.
   36   UTAH R. CIV. P. 4(b)(i).
   37   Id. 4(e)(3).



                                       13
                       GARDINER v. VANDERWERFF
                          Opinion of the Court

reply.‖ 38 Indeed, these are the very arguments Ms. Gardiner
now presents on appeal because she was not given the
opportunity to raise them below. We interpret rule 4(b)(i) to
allow a court to raise the issue of sufficiency of service of process
upon its own initiative, but it may not dismiss an action on that
basis without first giving the plaintiff notice and an opportunity
to raise defenses.39 Accordingly, we hold that the district court
improperly dismissed the action under rule 4(b)(i) without giving
Ms. Gardiner an opportunity to respond. We now turn to the
merits of the question and determine that service was proper.
2. Ms. Gardiner Waived Service of Process on the Estate of
   Mr. Vanderwerff in Her Capacity as Personal Representative of the
   Estate
    ¶ 28 Rule 4(b)(i) of the Utah Rules of Civil Procedure requires
that in every action, a ―summons together with a copy of the
complaint shall be served no later than 120 days after the filing of
the complaint.‖ A petition for a marriage declaration ordinarily
must be served on the putative spouse—in this case,
Mr. Vanderwerff. Unfortunately, Mr. Vanderwerff was already
deceased when Ms. Gardiner petitioned to have their relationship
declared a marriage.           Courts cannot exercise personal
jurisdiction over individuals who have died.40 Instead, a party
must ―obtain appointment of a personal representative to give a
trial court personal jurisdiction over the estate‖ and then serve the
personal representative.41




   38   Id. 12(b)(5) & (h).
   39  This interpretation is in line with the federal rule that reads:
―If a defendant is not served within 120 days after the complaint is
filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against that
defendant or order that service be made within a specified time.‖
FED. R. CIV. P. 4(m) (emphasis added).
   40   Berneau v. Martino, 2009 UT 87, ¶ 18, 223 P.3d 1128.
   41 Id. (internal quotation marks omitted); see also UTAH CODE
§ 75-3-602 (―Notice of any proceeding shall be delivered to the
personal representative . . . .‖).


                                  14
                          Cite as: 2014 UT 56
                        Opinion of the Court

    ¶ 29 At the time Ms. Gardiner filed the marriage petition,
Mr. Francis had been appointed the special administrator of
Mr. Vanderwerff’s estate, and Ms. Gardiner was aware of that
appointment. Ms. Gardiner did not serve the petition upon
Mr. Francis—though she should have. Nevertheless, Mr. Francis
had actual knowledge of the marriage petition, and attempted to
intervene both in his individual capacity and in his capacity as the
estate’s special administrator. In addition to his motion to
intervene, Mr. Francis filed a memorandum objecting to
Ms. Gardiner’s marriage petition—and at no point raised a
challenge to the sufficiency of service. The court never ruled on
Mr. Francis’s motion, however, because it was never submitted
for decision. Then one month before the adjudication of the
marriage, and within 120 days from the filing of the marriage
petition, Mr. Francis stipulated to his own removal as special
administrator and Ms. Gardiner’s appointment as personal
representative of the estate.
   ¶ 30 As a result, at that point in the marriage case,
Ms. Gardiner, as personal representative of the estate, would have
been required to serve herself with her own marriage petition.42
The Cousins argue that this apparent conflict invites fraud and
creates a nonadversarial proceeding, and is thus against sound
public policy. They also argue that Ms. Gardiner’s conduct
violated her fiduciary duties as personal representative.
   ¶ 31 While we recognize the Cousins’ public policy concerns,
we note that being a personal representative and a potential
beneficiary of a will does not create a per se conflict of interest
that constitutes fraud. 43 Generally, for there to be a serious

   42  UTAH CODE § 75-3-602 (―By accepting appointment, a
personal representative submits personally to the jurisdiction of
the court in any proceeding relating to the estate that may be
instituted by any interested person. Notice of any proceeding
shall be delivered to the personal representative . . . .‖); see also id.
§ 75-3-608 (indicating that a personal representative whose
appointment has not been terminated has the ―authority to
represent the estate in any pending or future proceeding‖).
   43  Farnsworth v. Hatch, 151 P. 537, 541 (Utah 1915) (―[A] person
may not be disqualified merely because he claims property which
is also claimed by the estate.‖).



                                   15
                    GARDINER v. VANDERWERFF
                       Opinion of the Court

conflict of interest that would justify removal, the personal
representative must commit some negligent act or
mismanagement of the estate that leads the heirs to sue. 44
Regardless, whether Ms. Gardiner breached her fiduciary duties
as personal representative of Mr. Vanderwerff’s estate is not the
issue before us—the Cousins did not directly bring this
claim—and therefore we must simply determine whether service
was proper.45
   ¶ 32 An alleged breach of fiduciary duty does not render
otherwise proper service invalid—it is an independent claim.46
The rules required Ms. Gardiner to effectuate service or a waiver
of service on the estate of Mr. Vanderwerff by serving the


   44 Id. (―But when the claims of the representative are resisted
by the estate, and litigation ensues, then the interests between the
estate and the representative may become so conflicting and so
serious that it is no longer proper for the representative to remain
in office.‖); In re Bogert’s Estate, 290 P. 947, 949 (Utah 1930)
(explaining that personal representative was properly removed
where ―she turned over to her then attorney certain Liberty bonds
of the value of $1,500 . . . and that owing to her incompetency,
negligence, and carelessness the attorney kept $500 thereof which
he has failed to return and . . . . she is incompetent to act as
executrix of the estate, and has neglected, mismanaged, and wasted
the assets of the estate‖).
   45 We note that under the Utah Uniform Probate Code, with
some exceptions, ―any transaction which is affected by a
substantial conflict of interest on the part of the personal
representative, is voidable by any person interested in the estate.‖
UTAH CODE § 75-3-712. However, because the Cousins did not
bring a claim under this statute or argue it on appeal, we do not
address it, nor will we analyze any related questions, such as
whether a petition for a declaration of unsolemnized marriage
under Utah Code section 30-1-4.5(1) falls within the definition of a
―transaction‖ for purposes of this provision of the Utah Uniform
Probate Code.
   46   See Norman v. Arnold, 2002 UT 81, ¶ 35, 57 P.3d 997 (―In
Utah, a claim for breach of fiduciary duty is an independent
tort . . . .‖).


                                16
                        Cite as: 2014 UT 56
                       Opinion of the Court

personal representative of the estate.47 Ms. Gardiner, acting in
her capacity as personal representative, waived such service
within 120 days of the filing of her petition.           Therefore,
Ms. Gardiner satisfied rule 4 of the Utah Rules of Civil Procedure
and the court erred when it dismissed her petition for insufficient
service of process.
    ¶ 33 The district court erred when it dismissed the action on
its own initiative under rule 4(b)(i) of the Utah Rules of Civil
Procedure without notice to Ms. Gardiner and without affording
her the opportunity to object—and the court erred because service
was in fact proper. Because Mr. Vanderwerff was deceased at
the time of the petition, Ms. Gardiner was required to effectuate
service of process on—or obtain a waiver of service from—his
estate. Ms. Gardiner waived service on the estate in her capacity
as personal representative before the expiration of 120 days from
the filing of the marriage petition, and therefore service was valid.
                          CONCLUSION
    ¶ 34 In sum, we hold that the district court erred when it
allowed the Cousins to intervene, set aside the declaration of
marriage, and then dismissed the case. Where a petitioner seeks
a posthumous determination of an unsolemnized marriage, he or
she must serve process upon the estate of the deceased. In this
case, Ms. Gardiner waived service on behalf of the estate as the
personal representative of Mr. Vanderwerff.          The court
erroneously concluded that Ms. Gardiner failed to validly
effectuate service. Because the court allowed the Cousins to
intervene, granted their rule 60(b) motion to set aside the
marriage declaration, and then dismissed the case on its own


   47 See UTAH R. CIV. P. 4(d)(1)(A) (providing that personal
service shall be made ―by delivering a copy of the summons and
the complaint to an agent authorized by appointment or by law to
receive service of process‖); Utah Uniform Probate Code, UTAH
CODE § 75-3-602 (―Notice of any proceeding shall be delivered to
the personal representative . . . .‖); see also Garcia v. Garcia, 712
P.2d 288, 290 (Utah 1986) (―The final method by which process
may be served . . . is by delivering a copy to an agent authorized
by appointment or by law to receive service of process.‖ (internal
quotation marks omitted)).



                                 17
                    GARDINER v. VANDERWERFF
                       Opinion of the Court

initiative all on the basis of that error, we reverse those decisions
and reinstate the September 13, 2010, declaration of marriage
between Ms. Gardiner and Mr. Vanderwerff.




                                 18